PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date December 27, 1963.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petition, the cross petition, the record and briefs lead us to conclude that there has been no deviation from the essential requirements of law. The petition and cross petition are therefore denied.
DREW, C. J, and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.